Citation Nr: 9930333	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-13 396	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' (Board) August 1974 decision that 
denied recognition of the moving party as the widow of the 
veteran for purposes of entitlement to death benefits.  


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to May 
1945 and January 1946 to January 1947.  

This case comes before the Board on motion by the moving 
party (A.G.F.) alleging CUE in an August 1974 decision.  


FINDINGS OF FACT

1.  In August 1974, the Board issued a decision in which it 
was concluded that the moving party was not entitled to 
recognition as the veteran's widow for purposes of 
entitlement to death benefits.  E. E. F., was to be 
recognized as the veteran's widow for purposes of death 
benefits 

2.  The Board's decision of August 1974 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's decision of August 1974 was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.  38 C.F.R. § 7111 (West 
Supp. 1998); 38 C.F.R. §§ 20.1400 - 20.1411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In August 1974, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
moving party was not entitled to recognition as the widow of 
the veteran for purposes of entitlement to death benefits.  
In that case, which involved simultaneously contested claim, 
it was determined that this recognition belonged to E. E. F.  
The veteran had married her in 1947, but left her and their 
two children in 1963 without fault on her part.  It was noted 
that they remained in a state of separation, without fault on 
her part, until his death in January 1973.  There was no 
evidence of divorce between them, and during the separation 
between E. and the veteran, and after his death, she 
conducted herself properly and did not remarry or hold 
herself out as being married.  She was awarded death benefits 
in March 1973.  The moving party entered into a purported 
marriage with the veteran in November 1971, without knowledge 
that he was already married.  The Board pointed out that even 
assuming that she entered into this relationship believing in 
good faith that he was unmarried, she could not qualify on 
the theory of a "deemed valid" marriage, because E. was the 
legal widow and the law provided expressly that her claim 
prevails over that of the moving party.  

The Board concluded in the August 1974 decision that neither 
the inception nor the continuation of the separation between 
the veteran and E. E. F. was due to her fault, but both were 
due to the misconduct and fault of the veteran; and, 
therefore, there was continuous cohabitation between them 
from the date of their marriage to the date of his death.  38 
U.S.C. 101(3) (1974); 38 C.F.R. § 3.53 (1974).  Additionally, 
the Board concluded that the purported marriage between the 
moving party and the veteran in November 1971 was not valid 
under applicable legislation.  38 U.S.C. 103(a) (1974).  

Thus, the decision determined that E. E. F. was entitled to 
recognition as the widow of the veteran for purposes of 
entitlement to death benefits, not the moving party.  

The crux of the arguments raised by and on behalf of the 
moving party is that there was CUE in the August 1974 rating 
determination in that she is entitled to recognition as the 
veteran's widow because she entered into a marriage with him 
without knowledge of his subsisting marriage and cohabited 
continuously with him until his death.  It is also pointed 
out that the veteran's last will and testament refers to the 
moving party as his wife and this would override any 
statements made by E. as to the validity of her marriage to 
the veteran.  Referring to the Texas Probate Codes, the 
moving party argues that there is nothing in the record to 
show that this will was revoked, and that E.'s statements 
are, therefore, of no legal weight.  She argues that the laws 
and regulations in effect in 1974 reflect that she was the 
legal widow of the veteran pursuant to 38 U.S.C. 101(3).  
(See the July 1999 statement by the moving party, pg. 2.)  
The moving party argues that the Board ignored their own 
regulations as well as the Texas Family Code.  (Pg. 4 of the 
July 1999 statement.)  

Laws and Regulations 

Rule 1403, which is currently found at 38 C.F.R. § 20.1403 
(1999), relates to what constitutes CUE and what does not, 
and provides as follows:  

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decision 
on the grounds of CUE, the definition of CUE was based on 
prior ruling of the Unites States Court of Appeals for 
Veterans Claims (known as the United Sates Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
Indeed as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 6, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior board 
decisions based on years of prior Board decisions based on 
years of prior Court decision regarding CUE, such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must "undebatable" and the sort 
"which, had it not been made, would have 
manifested changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.   

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  



Analysis

The moving party asserts, in essence, that the Board 
committed CUE because she qualified as the widow on the basis 
of a "deemed valid" marriage under VA law, or that she 
qualified as the widow under the law of Texas.  As the Board 
pointed out in its 1974 decision, however, even assuming this 
is true, the moving party can not prevail as a matter of law 
if there was a claim filed by the legal widow of such veteran 
who is found to be entitled to such benefits.  The Board 
found that E. was the legal widow, and that she had filed a 
claim for benefits as the legal widow.  The Board finds that 
the moving party has not pointed to any error of fact or law 
that challenges these findings.  In her own pleadings, the 
moving party has included a quotation from the relevant 
portion of 38 U.S.C.A. § 103(a) (1974), that dictates that 
E.'s claim must prevail in these circumstances.  Any argument 
that an adjudication manual provision, even assuming such 
provision was in effect in 1974, could establish entitlement 
when it was in conflict with the controlling statutory 
provision is without merit.  Accordingly, the Board concludes 
that the moving party has failed to raise a valid claim of 
CUE in the August 1974 Board decision.  38 C.F.R. 
§ 20.1304(d) (1999).  


ORDER

The motion for revision of the August 1974 decision on the 
grounds of CUE is denied.  



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


